UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6774


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSE MANUEL-CALIXT MENDEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:09-cr-00052-FL-1)


Submitted:   September 25, 2014          Decided:   September 30, 2014


Before WILKINSON and AGEE, Circuit Judges, DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Jose Manuel-Calixt Mendez, Appellant Pro Se.   Jennifer P. May-
Parker, Assistant United States Attorney, Joshua Bryan Royster,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jose Manuel-Calixt Mendez appeals the district court’s

order denying relief on his motion for modification of sentence,

18 U.S.C. § 3582 (c) (2012).          We have reviewed the record and

find   no   reversible    error.     Accordingly,    we    affirm    for    the

reasons stated by the district court.            United States v. Mendez,

No. 7:09-cr-00052-FL-1 (E.D.N.C. Apr. 18, 2014).                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before   this     court   and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                      2